     Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 1 of 10 PageID #:376




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    JOHN DAUBER,                              )
                                              )    No. 18 CV 7752
                            Plaintiff,        )
                                              )
        v.                                    )    Magistrate Judge Young B. Kim
                                              )
    MENARD, INC.,                             )
                                              )    July 27, 2021
                            Defendant.        )

                     MEMORANDUM OPINION and ORDER

        Plaintiff John Dauber initially filed this premises liability action against

Defendant Menard, Inc. (“Menard”) in the Circuit Court of Cook County, Illinois,

alleging that Menard negligently caused him to be injured when he slipped and fell

on a greasy surface in a Menard’s parking lot. Menard, a Wisconsin corporation with

a principal place of business in Wisconsin, removed the matter to this court based on

diversity jurisdiction. (R. 2, Notice of Removal ¶ 14.) The parties then consented to

this court’s jurisdiction. (R. 8.) Before the court is Menard’s motion for summary

judgment. For the following reasons, the motion is granted:

                                         Facts 1

        When deciding whether summary judgment is appropriate, the court must

accept the nonmoving party’s evidence as true and draw all reasonable inferences in

that party’s favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).



1 These are undisputed facts drawn from the parties’ LR 56.1 statements of fact and
accompanying exhibits unless otherwise noted. (See R. 48, Def.’s LR 56.1(a)(2) Stmt.;
R. 53, Pl.’s LR 56.1(b)(2) Stmt.; R. 54, Pl.’s LR 56.1(b)(3) Stmt.)
   Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 2 of 10 PageID #:377




However, “inferences relying on mere speculation or conjecture will not suffice.”

Stephens v. Erickson, 569 F.3d 779, 786 (7th Cir. 2009) (citing Argyropoulos v. City of

Alton, 539 F.3d 724, 732 (7th Cir. 2008)).

      On October 26, 2016, Dauber was shopping at a Menard store in Tinley Park,

Illinois. (R. 48, Def.’s LR 56.1(a)(2) Stmt. ¶ 5.) After purchasing his items, he used a

shopping cart to bring them to his parked car. (Id. ¶ 6.) Dauber placed his purchases

in his car and then pushed the cart to the cart return area. (Id.) While proceeding to

return the cart, Dauber slipped on the ground and fell on his left side. (Id.) Dauber

then noticed a slimy material on the bottom of his left shoe. (Id. ¶ 7.) He also spotted

a circular, foot-wide, dark spot on the pavement nearby. (Id.) In the dark spot was

an oily, greasy substance with a footprint, which Dauber attributes to his own shoe.

(Id.) The dark spot was immediately adjacent to and on a parking space reserved for

disabled individuals and was located six to seven feet from the cart return area. (See

R. 48, Def.’s LR 56.1(a)(2) Stmt. ¶ 8; see also R. 54, Pl.’s LR 56.1(b)(3) Stmt. ¶ 2.)

Dauber then returned to his car and drove home for medical help. He did not inform

any Menard employees about his fall or the presence of the slippery substance. (R. 48,

Def.’s LR 56.1(a)(2) Stmt. ¶ 8.)

      Menard employees Joseph Rudolph and Casey Smith were working in the

parking lot as courtesy patrols on the day of Dauber’s fall. (Id. ¶ 9.) Courtesy patrols

have two primary duties in the parking lot: (1) collecting shopping carts; and

(2) cleaning hazards (including slippery substances) and trash.         (Id.)   Neither

Rudolph nor Smith has any recollection of working on October 26, 2016, or cleaning




                                             2
   Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 3 of 10 PageID #:378




up a substance like the one Dauber describes while serving as courtesy patrols. (Id.

¶ 10.) They also do not recall seeing anyone fall or become injured in the parking lot

during their patrols.      (Id.)    Smith recalls seeing people performing car

maintenance―including oil changes―”on a couple of occasions” in the parking lot.

(R. 54, Pl.’s LR 56.1(b)(3) Stmt. ¶ 4.) Menard instructed courtesy patrols to stop

individuals from performing car maintenances in the store parking lot. (Id.)

                                      Analysis

      Menard moves for summary judgment, arguing that Dauber has failed to show

that Menard had actual or constructive notice of the alleged hazard that caused him

to fall, as required for a viable negligence claim. (R. 46, Def.’s Summ. J. Mot. ¶ 3.)

Both parties rely on Illinois law to support their arguments. (See R. 47, Def.’s Summ.

J. Mem.; see also R. 52, Pl.’s Resp.) To recover under a premises-liability theory of

negligence under Illinois law, Dauber must establish “the existence of a duty of care

owed by the defendant to the plaintiff, a breach of that duty, and an injury

proximately caused by that breach.” Keating v. 68th & Paxton, L.L.C., 401 Ill. App.

3d 456, 470 (2010); see also Dunn v. Menard, Inc., 880 F.3d 899, 906 (7th Cir. 2018)

(citing Wilfong v. L.J. Dodd Constr., 401 Ill. App. 3d 1044, 1051 (2010)). Menard does

not dispute that it owed a duty to maintain its property in “a reasonably safe

condition.” See Culli v. Marathon Petroleum Co., 862 F.2d 119, 123 (7th Cir. 1988).

That obligation “includes a duty to inspect and repair dangerous conditions on [the]

property or give adequate warnings to prevent injury.”        Id.   A business owner

breaches its duty to an invitee who slips on a foreign substance if: “(1) the substance




                                          3
   Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 4 of 10 PageID #:379




was placed there by the negligence of the proprietor; (2) its servant knew of its

presence; or (3) the substance was there a sufficient length of time so that, in the

exercise of ordinary care, its presences should have been discovered.” Newsom-Bogan

v. Wendy’s Old Fashioned Hamburgers, 2011 IL App (1st) 092860, ¶ 15 (citations and

quotations omitted). In seeking summary judgment, Menard argues that there is

insufficient evidence to establish a genuine dispute as to whether Menard breached

its duty of care.

       The court concludes that Dauber fails to establish that Menard had actual

notice of the substance that caused his fall. Neither Rudolph nor Smith, the two

workers patrolling the parking lot on October 26, 2016, can recall any particular

detail from the relevant day or having been alerted to a spill similar to the one Dauber

describes. (R. 48, Def.’s LR 56.1(a)(2) ¶ 10.) As a result, Dauber may succeed on his

negligence claim only if Menard received constructive notice of the greasy substance

on the parking lot’s surface. Whether a defendant had constructive notice of a hazard

is a question of fact and should be presented to the jury unless the evidence

overwhelmingly favors the defendant, such that the opposite finding could not stand.

See Smolek v. K.W. Landscaping, 266 Ill. App. 3d 226, 229 (1994) (citing Mazzone v.

Chicago & N.W. Transp. Co., 226 Ill. App. 3d 56, 62 (1992)). To establish constructive

notice, Dauber must present evidence that: “(1) the dangerous condition existed for a

sufficient amount of time so that it would have been discovered by the exercise of

ordinary care; or (2) the dangerous condition was part of a pattern of conduct or a

recurring incident.” Zuppardi v. Wal-Mart Stores, Inc., 770 F.3d 644, 649 (7th Cir.




                                           4
   Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 5 of 10 PageID #:380




2014). But, as explained herein, Dauber fails to establish constructive notice under

either factor.

       As to the first factor relating to the amount of time the dangerous condition

existed, Dauber has not offered sufficient evidence showing how long the greasy

substance was present in the parking lot. Without such evidence, Dauber cannot

show that Menard had constructive notice of this allegedly dangerous condition. To

be sure, in a case applying Illinois law, the Seventh Circuit found that “[a]bsent any

evidence demonstrating the length of time that the substance was on the floor, a

plaintiff cannot establish constructive notice.” Reid v. Kohl’s Dep’t Stores, Inc., 545

F.3d 479, 482 (7th Cir. 2008). That is because “[c]onstructive notice can only be shown

where the dangerous condition is shown to exist for a sufficient length of time to

impute knowledge of its existence to the defendants.” Ishoo v. Gen. Growth Props.,

Inc., 2012 IL App (1st) 110919, ¶ 28 (citing Pavlik v. Wal-Mart Stores, Inc., 323 Ill.

App. 3d 1060, 1065-66 (2001)). Here, it is undisputed that the first time Dauber saw

the dark substance on the ground was after he had fallen. (R. 53, Pl.’s LR 56.1(b)(2)

¶ 8.) There is simply no evidence showing when the substance appeared or how long

it lingered on the parking lot’s surface before his fall.

       Dauber argues that the lack of information about how long the spill was

present in the parking lot creates a genuine dispute of fact, pointing for support to

Geleta v. Meijer, Inc., No. 11 CV 6567, 2013 WL 6797111 (N.D. Ill. Dec. 23, 2013). In

Geleta, after a customer slipped and fell in the bakery section of a store, the court

noted that a store employee’s “inability to accurately account for her time and




                                            5
   Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 6 of 10 PageID #:381




admission that she did not inspect the floor after leaving the kitchen shows the

existence of a genuine issue of fact as to how long the substance could have been on

the floor.” Id. at *4. Dauber argues that the inability of the Menard employees to

recall any information regarding the timing of the spill similarly creates an issue of

material fact here. (R. 52, Pl.’s Resp. at 6.) But unlike the current case, in Geleta the

court found an issue of fact based on the employee’s statement that she checked the

floor 20 minutes prior to the fall. Geleta, 2013 WL 6797111, at *9. Nothing in Geleta

establishes the proposition that Dauber pushes for here—that any time a worker is

unsure about the timing of events, then timing is a genuine issue of material fact to

be decided by a jury. See Tafoya-Cruz v. Temperance Beer Co., LLC, 2020 IL App

(1st) 190606, ¶ 64 (granting summary judgment despite employee’s inability to recall

events at dispute). And unlike the circumstances in Geleta, a jury cannot establish

an approximate time frame since the employees testified that they had no knowledge

of the spill. Because Dauber did not demonstrate how long the substance was in the

parking lot, he fails to show that Menard had constructive notice. See Reid, 545 F.3d

at 482.   Speculation is simply not enough to survive summary judgment.              See

Piotrowski v. Menard, Inc., 842 F.3d 1035, 1040 (7th Cir. 2016).

      With respect to the second factor required to show constructive notice, Dauber

also falls short in his attempt to demonstrate that the greasy substance in the parking

lot was part of a pattern of conduct by Menard. To establish a pattern of conduct,

Dauber must point to a series of inadequate responses on the part of the business

owner to the same type of hazard. See Culli, 862 F.2d at 126. Menard’s response to




                                           6
   Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 7 of 10 PageID #:382




a repeated hazard is the essential factor, not the hazardous pattern itself. Indeed,

“[a] pattern of recurring accidents in which customers slipped on spilled milk might

suffice; a pattern of recurring spills, by themselves, does not.”       Mitts v. Costco

Wholesale Corp., No. 16 C 5788, 2017 WL 8204095, at *5 (N.D. Ill. Dec. 8, 2017). To

survive summary judgment, Dauber may produce evidence that the dangerous

condition was ignored or that Menard’s response was inadequate. See Schnepp v.

Menard, Inc., No. 17 CV 6967, 2019 WL 1200678, at *3 (N.D. Ill. March 14, 2019).

Determining what constitutes an adequate response requires an assessment of the

visibility of the spill and its likelihood of being discovered. See Coleman v. Wal-Mart

Stores, Inc., No. 14 CV 6175, 2017 WL 168178, at *2 (N.D. Ill. Jan. 17, 2017) (citing

Reid, 545 F.3d at 481-82). Illinois courts have adopted a case-by-case approach using

a totality of the circumstances test to determine pattern of conduct. Id. at *2.

      In this case, not only does Dauber fail to submit evidence of a pattern of

customer falls on greasy substances, but he also fails to offer any evidence that greasy

substances are regularly present in the parking lot. His speculation is insufficient to

establish a link between a pattern of dangerous conditions and his fall. See Dunlap

v. Marshall Field & Co., 27 Ill. App. 3d 628, 631 (1975). Dauber offers no evidence

establishing which substance caused his fall in the parking lot, that there were prior

incidents involving similar dangerous conditions, or that the substance was sold by

Menard. Instead, Dauber speculates that the substance may have been motor oil

used by customers in the parking lot since it was found in a parking space. However,

“speculation or conjecture regarding the cause of an injury is not sufficient in Illinois




                                           7
   Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 8 of 10 PageID #:383




to impose liability for negligence,” Piotrowski, 842 F.3d at 1038, nor is it sufficient to

surmount a well-supported motion for summary judgment, see Anderson v. Liberty

Lobby, Inc., 477 U.S. 247 (1986); Furry v. United States, 712 F.3d 988, 993 (7th Cir.

2013).

         Assuming that a reasonable jury could find a link, Dauber still fails to present

evidence that Menard’s response was inadequate. Dauber would need to show that

Menard’s safety practices were insufficient to protect against this type of hazard.

See Peterson v. Wal-Mart Stores, Inc., 241 F.3d 603, 604-05 (7th Cir. 2001); see also

Zuppardi, 770 F.3d at 652 (noting that Wal-Mart’s internal policies and procedures

for spills appropriately addressed the threat of hazardous conditions). Here the slip

and fall occurred in the parking lot near a cart return in the morning around 10:30

a.m. (See R. 48, Def.’s LR 56.1(a)(2) Stmt. ¶ 5.) Dauber has not submitted any

evidence permitting the court to draw an inference that this area was susceptible to

liquid spills or heavily trafficked at the time of the spill. See Reid, 545 F.3d at 438.

On the contrary, Plaintiff testified that he waited five minutes on the ground before

a bystander helped him to his car. (R. 48-2, John Dauber Dep. Tr. at 28.) Even if

Dauber had shown that his fall happened in a high-traffic area of the parking lot,

Illinois courts are unwilling to require continuous monitoring and patrolling of a

store’s safety conditions. See, e.g., Zuppardi, 770 F.3d at 652. Dauber thus would

need to present evidence that Menard’s safety procedures—having employees

perform daily walkarounds to check for hazards and pick up trash—were insufficient




                                             8
   Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 9 of 10 PageID #:384




to protect business invitees. See Piotrowski, 842 F.3d at 1040. Dauber presents

neither in this case.

      Relying on DeJohn v. Dollar Tree Stores, No. 18 CV 79, 2021 WL 767618 (N.D.

Ill. Feb. 26, 2021), Dauber argues that the evidence showing that Menard employees

are aware that people sometimes perform car maintenance in the parking lot is

sufficient to establish a pattern of conduct giving constructive notice that a substance

was present on the day of his fall. In DeJohn, the plaintiff asserted that she fell

because of debris stuck in the wheel of her shopping cart. Id. at 5. Employees at the

store admitted that they knew of the problem and assigned a dedicated employee to

handle issues with cart-wheels. Id. at 7. Unlike in DeJohn, Dauber has not presented

evidence that employees knew of the hazard that led to the spill. Dauber asserts that

Menard’s instructions asking patrons not to perform car maintenance suggests they

knew about the danger of spills from car maintenance. However, to survive summary

judgment, Dauber must present evidence that Menard’s employees knew about the

spills, rather than just the possible sources of spills. See Kling v. Menard, Inc., No. 13

CV 8322, 2015 WL 1607601, at *3 (N.D. Ill. April 2, 2015) (explaining that knowledge

of the spill is necessary, not just speculation as to its source). There is no evidence

before the court showing that spills are common when performing car maintenance

in Menard’s parking lot, or any evidence linking car maintenance to Dauber’s fall.

Accordingly, the evidence available to the court is insufficient to allow a reasonable

jury to conclude that the presence of the greasy substance was part of a pattern of

conduct sufficient to give Menard constructive notice.




                                            9
Case: 1:18-cv-07752 Document #: 60 Filed: 07/27/21 Page 10 of 10 PageID #:385




                                   Conclusion

   For the foregoing reasons, Menard’s motion for summary judgment is granted.

                                          ENTER:


                                          ____________________________________
                                          Young B. Kim
                                          United States Magistrate Judge




                                     10
